Case: 13-5031    Document: 16     Page: 1   Filed: 09/20/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                CLARENCE GANAWAY,
                  Plaintiff-Appellant,

                             v.
                    UNITED STATES,
                    Defendant-Appellee.
                __________________________

                        2013-5031
                __________________________

     Appeal from the United States Court of Federal
 Claims in No. 12-CV-0654, Judge Francis M. Allegra.
                __________________________

                      ON MOTION
                __________________________

                        ORDER

     Clarence Ganaway moves for leave to proceed in for-
 ma pauperis and to reinstate his appeal, previously
 dismissed for failure to pay the fee.

     Ganaway is incarcerated. Pursuant to the Prisoner
 Litigation Reform Act of 1995, this court may not author-
 ize the prosecution of an appeal by a prisoner without the
 prepayment of fees. 28 U.S.C. § 1915. A prisoner is no
Case: 13-5031       Document: 16   Page: 2   Filed: 09/20/2013




 GANAWAY V. US                                             2

 longer afforded the alternative of proceeding without
 payment of filing fees, but must, in time, pay the $455
 filing fee in its entirety. When funds exist, an initial
 partial payment must be made consisting of 20% of the
 greater of (a) the average monthly deposits to the prison-
 er’s account or (b) the average monthly balance in the
 prisoner’s account for the six-month period immediately
 preceding the filing of the notice of appeal. 28 U.S.C. §
 1915(b)(1). Thereafter, the prisoner is required to make
 monthly payments of 20% of the preceding month’s in-
 come credited to the prisoner’s account. 28 U.S.C. §
 1915(b)(2). The agency with custody of the prisoner must
 forward payments from the prisoner’s account each time
 the amount in the account exceeds $10 until the $455
 filing fee is paid in full. Id.

     By separate letter, the custodian of Ganaway’s prison
 account is being directed to make the necessary arrange-
 ments to forward the filing fee to the court.

     Accordingly,

     IT IS ORDERED THAT

     (1) Mr. Ganaway’s motion to proceed in forma pau-
 peris is denied.

     (2) The motion to reinstate is granted. The mandate
 is recalled, the court’s dismissal order is vacated, and the
 appeal is reinstated.

     (3) Mr. Ganaway’s informal brief (form enclosed)
 shall be due within 21 days of the date of filing of this
 order.
Case: 13-5031   Document: 16   Page: 3   Filed: 09/20/2013




 3                                        GANAWAY   v. US



                                 FOR THE COURT


                                 /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk

 s21